Woodward, J. (dissenting):
Without entering upon a discussion of the law, as applied to this case, I am constrained to support the position of the presiding justice. If my vote were final upon the question, and there was no opportunity for the plaintiff to have a new trial, I might feel that it was my duty to discuss more at length the questions involved *22before concurring in setting aside the verdict of a jury; but in view of the fact that it permanently deprives the plaintiff of no substantial right, and the great consideration which I entertain for the judgment of the trial justice, and in view of his peculiar opportunities for observing the witnesses and forming a correct estimate of their credibility, I am satisfied that the ends of justice will not be defeated but rather promoted by the granting of a new trial. I, therefore, concur with the opinion of Presiding Justice Goodrich, at least in so far as the result is concerned.
Order reversed, with costs, and judgment directed on verdict.